805 So. 2d 901 (2001)
Michael Alan WISNIEWSKI, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-1537.
District Court of Appeal of Florida, Second District.
October 12, 2001.
James Marion Moorman, Public Defender, and Deborah K. Brueckheimer, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Helene S. Parnes, Assistant Attorney General, Tampa, for Appellee.
CASANUEVA, Acting Chief Judge.
Michael Wisniewski has appealed from an order entered on February 4, 2000, which continued his commitment after he was found not guilty by reason of insanity for the 1994 murder of his teenage son. For commitment to be continued pursuant to section 916.15(1), Florida Statutes (1999), the court must find that the defendant is mentally ill and is manifestly dangerous to himself or to others. Although the circuit court made a reasoned examination of these criteria in the hearing on this matter, the court's order is deficient in failing to include findings. See Mannarelli v. State, 767 So. 2d 480 (Fla. 4th DCA 2000). The State has conceded that the order is facially insufficient. Accordingly, we reverse and remand for the trial court to issue a new order including statutorily required findings.[1]
SILBERMAN, J., and CAMPBELL, MONTEREY, (Senior) Judge, Concur.
NOTES
[1]  We note that Mr. Wisniewski has filed a new appeal in this court, No. 2D01-4073, in which he challenges a subsequent order dated June 29, 2001, that continued his commitment and authorized treatment at a forensic facility. This court cannot consider the sufficiency of that order at this time; but, in any event, the subsequent order does not render moot the need for the trial court to articulate its findings in the order under review in this appeal.